         Case 1-20-41470-cec              Doc 11        Filed 04/02/20         Entered 04/02/20 10:53:22



THE UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                                    x
                                                                                        Case No. 20-41470-CEC
In re
MOHAMMAD, MORSHED A                                                                     Chapter 7


                                                            Debtor(s).
                                                                    x


                         NOTICE OF RESET OF SECTION 341 MEETING OF CREDITORS

         YOU ARE HEREBY NOTIFIED that the initial section 341 meeting of creditors for the above-captioned
case, scheduled as an in-person meeting for 04/14/2020 at 10:30 AM will now be reset as a telephonic
meeting and conducted by telephone conference on 04/14/2020 at 10:30 AM (the “Designated Meeting Time”).
         All parties shall appear by phone at the section 341 meeting in accordance with the instructions below.
         Call-in Information:
         On the date and time set forth above, parties shall dial-in to the meeting using the following dialing instructions:
                  Meeting Dial-in No: (866) 818-9644 and
                  when prompted enter the Participant Code: 5280969 followed by #.
         To avoid confusion or technical difficulties, attendees are instructed to call in at the Designated Meeting Time,
not before that time, and to disconnect the call after their meeting is concluded. Thank you for you anticipated
cooperation in this regard.
         Instructions for Testifying Debtors and Counsel
         No later than one day prior to the Designated Meeting time, the debtor and/or their counsel are required to email
the trustees with an imaged copy of the debtor’s photo identification and proof of the debtor’s social security number
(“Identification Documents”) A copy of the Debtor’s identification and proof of social security number must be provided
to the trustee via a secure method, i.e., portal, encrypted email, etc. Identification Documents shall be those documents
deemed acceptable in accordance with current applicable procedures.
         Telephonic appearances shall be conducted in accordance with current applicable procedures for telephonic
meetings. Accordingly, a Declaration Regarding Administration of Oath and Confirmation of Identity and Social
Security Number form shall be completed by the individual performing this function and transmitted to the trustee
immediately following the meeting.
         Alternatively, if compliance with the procedures set forth above are not possible or practical under these
emergent circumstances, the debtor’s attorney may submit prior to the time of the scheduled meeting a declaration
confirming that: (1) the attorney met with the debtor in-person; and (2) the attorney examined and verified the debtor’s
original identification documents and social security number. In such situations, upon notification by the debtor and/or
their counsel that they are using the alternate procedures, the trustee will administer the oath telephonically at the
commencement of the 341 meeting.

 Date:      April 1, 2020                             Chapter 7 Trustee
                                                      /s/ Lori Lapin Jones, Trustee
                                                       Lori Lapin Jones, Trustee
                                                       98 Cutter Mill Road, Suite 201 North
                                                       Great Neck, NY 11021
                                                       Telephone: (516) 466-4110
